Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered October 2, 2014 in a proceeding pursuant to Family Court Act article 6. The order, among other things, directed respondent to pay a fine for three separate events constituting civil contempt.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Trombley v Payne ([appeal No. 2] 144 AD3d 1551 [2016]).
Present—Centra, J.P., Peradotto, DeJoseph, NeMoyer and Curran, JJ.